 

Exhibit 10.46

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. HOLDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER
OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.

PROMISSORY NOTE

 

$200,000.00      November 12, 2010         Chicago, Illinois   

FOR VALUE RECEIVED, the undersigned EDIETS.COM, INC. (hereinafter referred to as
“Maker”), promises to pay to the order of LEE S. ISGUR (hereinafter referred to
as “Payee”; Payee and any subsequent holder(s) hereof being hereinafter referred
to collectively as “Holder”), at the office of Payee at Woodside, California, or
at such other place as Holder may designate to Maker in writing from time to
time, the principal sum of TWO HUNDRED THOUSAND DOLLARS ($200,000.00), together
with interest on so much thereof as is from time to time outstanding and unpaid,
at the rate hereinafter set forth, in lawful money of the United States of
America, such principal and interest to be paid in the following manner:

The entire outstanding principal balance of this Promissory Note, together with
all accrued and unpaid interest and charges thereon, shall be due and payable on
December 31, 2011.

It is hereby expressly agreed that unless and until there is a default hereunder
interest shall accrue on the unpaid principal balance at the simple rate equal
to five percent (5%) per annum calculated on the actual number of days elapsed
in a 365 day year. In the event the principal is not paid in full within three
business days of the due date stipulated above, or any other default occurs
hereunder, then, from and after such date and until payment in full of the
amount due hereunder, interest shall accrue on the outstanding principal balance
of this Promissory Note at the simple rate equal to ten percent per annum (10%).
Time is of the essence of this Promissory Note. Maker agrees to pay all costs
and expenses of collection of the indebtedness evidenced by this Note including
15% of the amount of principal and interest involved as attorneys’ fees (if
collected by or through an attorney) in connection with such collection.

Presentment for payment, demand, protest and notice of demand, dishonor, protest
and non-payment and all other notices are hereby waived by Maker. No acceptance
of a partial installment, late payment or indulgences granted from time to time
shall be construed (i) as a novation of this Promissory Note or as a
reinstatement of the indebtedness evidenced hereby or as a waiver of the right
of Holder thereafter to insist upon strict compliance with the terms of this
Promissory Note, or (ii) to prevent the

 

1



--------------------------------------------------------------------------------

exercise of any right granted hereunder or by the laws of the State of Illinois;
and Maker hereby expressly waives the benefit of any statute or rule of law or
equity now provided, or which may hereafter be provided, which would produce a
result contrary to or in conflict with the foregoing. No extension of the time
for the payment of this Promissory Note or any installment due hereunder, made
by agreement with any person now or hereafter liable for the payment of this
Promissory Note, shall operate to release, discharge, modify, change or affect
the original liability of Maker under this Promissory Note, either in whole or
in part, unless Holder agrees otherwise in writing. This Promissory Note may not
be changed orally, but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.

This Promissory Note is intended as a contract under and shall be construed and
enforced in accordance with the laws of the State of Illinois. The undersigned
hereby certifies that this Promissory Note has been executed by Maker and
delivered to Payee in the State of Illinois.

If from any circumstances whatsoever, fulfillment of any provision of this
Promissory Note or of any other instrument evidencing or securing the
indebtedness evidenced hereby, at the time performance of such provision shall
be due, shall involve transcending the limit of validity presently prescribed by
any applicable usury statute or any other applicable law, with regard to
obligations of like character and amount, then, the obligation to be fulfilled
shall be reduced to the limit of such validity, so that in no event shall any
action be possible under this Promissory Note or under any other instrument
evidencing or securing the indebtedness evidenced hereby, that is in excess of
the current limit of such validity, but such obligation shall be fulfilled to
the limit of such validity.

As used herein, the terms “Maker” and “Holder” shall be deemed to include their
respective heirs, successors, legal representatives and assigns, whether by
voluntary action of the parties or by operation of law.

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the date first
above written.

 

        

 Maker:

         

 

EDIETS.COM, INC.

  

/s/ Michael Lerner

       By:      

/s/ Kim Evenson

   Witness         Name: Kim Evenson            Title: Senior Vice President   

 

2